Citation Nr: 1436565	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a June 2014 videoconference hearing.  A transcript of this hearing is of record in the Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file also reveals VA treatment records dated through January 2013, which have been considered by the RO in the December 2013 supplemental statement of the case.

The Board observes that in a March 2013 rating decision, the Veteran's 10 percent evaluations for a right wrist disability and a left wrist disability, which had been on appeal, was restored.  The Veteran has not submitted any statement that he disagrees with the decision.  Therefore, the Board finds that these issues are no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

At the Veteran's June 2014 Board hearing, he testified that while in service, during Desert Storm, his fellow soldiers observed him snoring loudly and waking up suddenly.  He said that in service he was always tired.  He was also forgetful and had a dry throat.  The Veteran said these symptoms continued upon discharge and got progressively worse.  His wife testified that while sleeping, the Veteran would snore and then stop breathing and start up again.  She also described how the Veteran hit her and fell out of bed hitting his head and back.  She said the Veteran was tired all the time and never wanted to do anything. 

The Veteran was diagnosed by a VA treating physician in September 2008 with severe obstructive sleep apnea (OSA) following a sleep study.  VA treatment records, as early as August 2004, document sleep problems, specifically, insomnia and frequent nocturnal awakening with reports from his wife of screaming and kicking during sleep.  This was noted to have been ongoing since he returned from Desert Storm.  A June 2008 VA treatment record reflects the Veteran's complaints of loud snoring, excessive daytime sleepiness, unrefreshing sleep, witnessed apnea, and fragmented sleep.  The record also noted the Veteran sometimes woke up choking or gasping for air.  

In addition, VA mental health treatment records from February 2005 and April 2012 document the Veteran's reported kicking and fighting in his dreams, kicking and hitting his wife and falling out of bed.  He complained of lack of sleep, decreased energy and waking up feeling as tired as when he went to sleep.  The April 2012 VA treatment record reflects diagnoses for posttraumatic stress disorder (PTSD), depressive disorder, not otherwise specified, and cognitive disorder due to sleep apnea.  The Board observes that the Veteran is service connected for PTSD.  

The Veteran contends that his current sleep apnea began in service and that his symptoms, including loud snoring, forgetfulness, and sudden awakening have worsened and continued since his discharge.  In addition, the record reflects that the Veteran's PTSD symptoms may be related to his sleep apnea symptoms.  The Board observes that the Veteran was not afforded a VA examination for his diagnosed sleep apnea.  The Board finds that a remand is necessary to determine whether the Veteran's sleep apnea is etiologically related to his active duty service.  Furthermore, the VA examiner should determine whether the Veteran's service-connected PTSD has caused or aggravated his sleep apnea.  38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his sleep apnea that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  After the above development has been completed, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of his sleep apnea.

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

After a review of the record on appeal, the examiner should respond to the following: 

a.  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current sleep apnea was incurred in or is otherwise related to the Veteran's active duty service?

b.  Or, is it at least as likely as not (probability of 50 percent or more) that the Veteran's current sleep apnea was caused by, or alternatively, aggravated by, his service-connected PTSD?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve and return to the baseline level of disability.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



